97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Curt McDONNELL, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-15467.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1996.*Decided Sept. 12, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.


1
MEMORANDUM**


2
Arizona state prisoner Curt McDonnell appeals pro se the district court's sua sponte dismissal of his action against the United States under  Bivens v. Six Unknown Named Federal Narcotics Agents, 403 U.S. 388 (1971).  We agree with the district court that McDonnell's claims are barred by sovereign immunity.   See Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985) (no suit may be brought against the United States unless the United States waives its sovereign immunity and consents to be sued);   Arnsberg v. United States, 757 F.2d 971, 980 (9th Cir.1985) (the United States has not waived its sovereign immunity in Bivens actions), cert. denied, 475 U.S. 1010 (1986).


3
Dismissal of an in forma pauperis complaint is proper where the claims are legally frivolous and cannot be cured by amendment.  28 U.S.C. § 1915;   Neitzke v. Williams, 490 U.S. 319, 327 (1989).  Therefore, the district court is

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  McDonnell's motion for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 All pending motions are denied